Exhibit 10.8

2020 Form of MediaAlpha, Inc. 2020 Omnibus Incentive Plan Restricted Stock Unit
Award Agreement for Officers other than Founders

MEDIAALPHA, INC.

RESTRICTED STOCK UNIT

AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
[________] (the “Date of Grant”), is made by and between MediaAlpha, Inc., a
Delaware corporation (the “Company”), and [_______] (the “Participant”).

WHEREAS, the Company has adopted the MediaAlpha, Inc. 2020 Omnibus Incentive
Plan (as may be amended from time to time, the “Plan”), pursuant to which
Restricted Stock Units (“RSUs”) may be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the RSUs provided for herein to the
Participant, subject to the terms set forth herein.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants of the parties contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, for themselves, their successors and assigns,
hereby agree as follows:

1. Grant of Restricted Stock Units.

(a) Grant. The Company hereby grants to the Participant a total of [______]
RSUs, on the terms and conditions set forth in this Agreement and as otherwise
provided in the Plan. Each RSU represents the right to receive one Class A share
of the Company’s common stock, $0.01 par value (“Share”). The RSUs shall be
credited to a separate book-entry account maintained for the Participant on the
books of the Company.

(b) Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his or her
legal representative in respect of any questions arising under the Plan or this
Agreement. The Participant acknowledges that the Participant has received a copy
of the Plan and has had an opportunity to review the Plan and agrees to be bound
by all the terms and provisions of the Plan. Without limiting the foregoing, the
Participant acknowledges that the RSUs and any Shares acquired upon settlement
of the RSUs are subject to provisions of the Plan under which, in certain
circumstances, an adjustment may be made to the number of the RSUs and any
Shares acquired upon settlement of the RSUs.

 



--------------------------------------------------------------------------------

2. Vesting; Settlement.

(a) Vesting. The RSUs shall become vested in equal one-twelfth installments on
each of the first twelve quarterly anniversaries of the Date of Grant (each, a
“Vesting Date”), provided that each such Vesting Date is prior to the date of
the termination of the Participant’s Service Relationship.

(b) Settlement. Except as otherwise provided herein, each vested RSU shall be
settled within 60 days following the applicable Vesting Date. The RSUs may be
settled in Shares, in cash in an amount equal to the number of vested RSUs
multiplied by the Fair Market Value of a Share as of the applicable Vesting
Date, or in a combination of cash and Shares, as determined by the Committee.

3. Dividend Equivalents. Each RSU shall be credited with dividend equivalents,
which shall be withheld by the Company for the Participant’s account. Dividend
equivalents credited to the Participant’s account and attributable to a RSU
shall be distributed (without interest) to the Participant at the same time as
the underlying Share (or cash in lieu thereof) is delivered upon settlement of
such RSU and, if such RSU is forfeited, the Participant shall have no right to
such dividend equivalents. Any adjustments for dividend equivalents shall be in
the sole discretion of the Committee and may be payable (x) in cash, (y) in
Shares with a Fair Market Value as of the applicable Vesting Date equal to the
dividend equivalents, or (z) in an adjustment to the underlying number of Shares
subject to the RSUs.

4. Tax Withholding. Vesting and settlement of the RSUs shall be subject to the
Participant satisfying any applicable U.S. Federal, state and local tax
withholding obligations and non-U.S. tax withholding obligations. Unless
otherwise provided by the [Committee], tax withholding shall be at the
applicable minimum statutory rate and shall be satisfied by the Company
withholding Shares that would otherwise be deliverable to the Participant upon
settlement of the RSUs with a Fair Market Value equal to such withholding
liability. The [Committee] shall have the right and is hereby authorized to
withhold from any amounts payable to the Participant in connection with the RSUs
or otherwise the amount of any required withholding taxes in respect of the
RSUs, its settlement or any payment or transfer of the RSUs or under the Plan
and to take any such other action as the [Committee] deems necessary to satisfy
all obligations for the payment of such withholding taxes.

5. Termination of Service Relationship. If, prior to the final Vesting Date, the
Participant’s Service Relationship with the Company and its Affiliates
terminates for any reason (including any voluntary resignation by the
Participant for any reason, or by the Company with or without Cause), then,
except as set forth in Section 6 below, all unvested RSUs shall be cancelled
immediately and the Participant shall not be entitled to receive any payments
with respect thereto.

 

2



--------------------------------------------------------------------------------

6.

Change in Control.

(a) In the event of a Change of Control in which no provision is made for
assumption or substitution of the RSUs granted hereby in the manner contemplated
by Section 8(a) of the Plan, the RSUs, to the extent then unvested, shall
automatically be deemed vested as of immediately prior to such Change of
Control, and the RSUs shall be settled within 10 business days following such
Change in Control, in Shares, in cash in an amount equal to the number of vested
RSUs multiplied by the Fair Market Value of a Share (as of a date specified by
the Committee), or in a combination of cash and Shares, as determined by the
Committee.

(b) If a Change of Control occurs in which the acquirer assumes or substitutes
the RSUs granted hereby in the manner contemplated by Section 8(b) of the Plan,
and within the 12-month period following such Change in Control, the
Participant’s Service Relationship is terminated (i) by the Company or one of
its Affiliates without Cause, (ii) by the Participant for Good Reason (defined
below), (iii) upon the expiration of the term of the Participant’s Service
Relationship Agreement (if any), if the Company elects, in accordance with the
terms of such agreement, not to extend (or further extend) the term of the
Participant’s Service Relationship Agreement (“Company’s Non-Extension”), (iv)
by the Company or one of its Affiliates due to the Participant’s Disability, or
(v) due to the Participant’s death, then the RSUs, to the extent unvested, shall
become fully vested as of the date of such termination of the Participant’s
Service Relationship and settled within 10 business days following vesting, in a
manner consistent with Section 2(b). For the avoidance of doubt, this
Section 6(b) shall not apply to any death or Disability of the Participant
occurring after the date of termination of the Participant’s Service
Relationship for any reason.

(c) If (x) the Participant’s Service Relationship is terminated (i) by the
Company or one of its Affiliates without Cause, (ii) by the Participant for Good
Reason, (iii) upon the expiration of the term of the Participant’s Service
Relationship Agreement (if any) due to the Company’s Non-Extension, (iv) by the
Company or one of its Affiliates due to the Participant’s Disability, or (v) due
to the Participant’s death and (y) within three months following the date of
such termination of the Participant’s Service Relationship, a Change of Control
is consummated (such termination, a “Qualifying Pre-CIC Termination”), then the
RSUs granted hereby that were unvested as of immediately prior to the
Participant’s termination of employment and that would have been forfeited under
Section 5 but for this Section 6(c), shall become fully vested as of the date
the Change of Control is consummated and settled within 10 business days
following vesting, in a manner consistent with Section 2(b). For the avoidance
of doubt, in the event of a Qualifying Pre-CIC Termination, the Participant
shall be entitled to receive any dividend equivalents that would have been
credited to the Participant’s account or distributed to the Participant in
respect of the RSUs that become vested as a result of this Section 6(c), in a
manner consistent with Section 3, including any such dividend equivalents that
would have been credited to the Participant’s account during the period
beginning on the date of the Qualifying Pre-CIC Termination and ending on the
date the Change of Control is consummated. For the avoidance of doubt, this
Section 6(c) shall not apply to any death or Disability of the Participant
occurring after the date of termination of the Participant’s Service
Relationship for any reason.

 

 

3



--------------------------------------------------------------------------------

(d) “Good Reason” as used in this Section 6 shall have the applicable meaning
below:

(i) For purposes of Section 6(b) only, “Good Reason” means “Good Reason” (or
words of similar import) as such term may be defined in the Participant’s
Service Relationship Agreement in effect at the time of the termination of the
Participant’s Service Relationship, or, if there is no such Service Relationship
Agreement or such term is not defined therein, (i) a material decrease in the
Participant’s total annual compensation opportunity (calculated as the sum of
such Participant’s annual base salary plus target annual bonus) or (ii) a
relocation of the principal place of the Participant’s work location to a
location that increases the Participant’s one-way commute by at least 50 miles.
Notwithstanding anything herein to the contrary, unless otherwise expressly
provided in the Participant’s Service Relationship Agreement, Good Reason shall
not occur unless and until (A) the Participant delivers written notice to the
General Counsel of the Company within 60 days following the initial existence of
the circumstances giving rise to Good Reason, (B) 30 days have elapsed from the
date the Company receives such notice from the Participant without the Company
curing or causing to be cured the circumstances giving rise to Good Reason, and
(C) the Participant’s effective date of resignation is no later than 10 days
following the Company’s failure to cure.

(ii) For purposes of Section 6(c) only, “Good Reason” means “Good Reason” (or
words of similar import) as such term may be defined in the Participant’s
Service Relationship Agreement in effect at the time of the termination of the
Participant’s Service Relationship, or, if there is no such Service Relationship
Agreement or such term is not defined therein, “Good Reason” shall not exist.

7. Restrictive Covenants.

(a) Restrictive Covenant Agreements. Except to the extent the Participant has
obtained the prior consent of the Committee, which may be granted or withheld in
the Committee’s absolute discretion, during the term of the Participant’s
Service Relationship and thereafter according to their respective provisions,
the Participant hereby agrees that he or she shall be bound by, and shall comply
with, (i) all noncompetition, nonsolicitation and other restrictive covenants
set forth in any agreement the Participant has executed with the Company and its
Affiliates, as the case may be, including the Confidential Information and
Inventions Assignment Agreement in the form provided by the Company
(collectively, the “Restrictive Covenant Agreements”), and (ii) all other
agreements the Participant has executed during the course of the Participant’s
Service Relationship with the Company and its Affiliates as in effect from time
to time (including, without limitation, the Participant’s Service Relationship
Agreement (if any)).

(b) Forfeiture; Other Relief. In the event of a material breach by the
Participant of any Restrictive Covenant Agreement that is not cured by the
Participant within ten (10) days following the Participant’s receipt of written
notice from the Company, then in addition to any other remedy which may be
available at law or in equity, the RSUs shall be automatically forfeited
effective as of the date on which such violation first occurs, and, in the event
that the Participant has received settlement of RSUs within the three (3) year
period immediately preceding such breach, the Participant will forfeit any
Shares received upon settlement thereof without consideration and be required to
forfeit any compensation, gain or other value realized thereafter on the sale or
other transfer of such Shares, and must promptly repay such amounts to the
Company. The foregoing rights and remedies are in addition to any other rights
and remedies that may be available to the Company and shall not

 

4



--------------------------------------------------------------------------------

prevent (and the Participant shall not assert that they shall prevent) the
Company from bringing one or more actions in any applicable jurisdiction to
recover damages as a result of the Participant’s breach of such Restrictive
Covenant Agreement to the full extent of law and equity. The Participant
acknowledges and agrees that irreparable injury will result to the Company and
its goodwill if the Participant breaches any of the terms of the Restrictive
Covenant Agreements, the exact amount of which will be difficult or impossible
to ascertain, and that remedies at law would be an inadequate remedy for any
breach. Accordingly, the Participant hereby agrees that, in the event of a
breach of any of the terms of the Restrictive Covenant Agreements, in addition
to any other remedy that may be available at law or in equity, the Company shall
be entitled to specific performance and injunctive relief.

(c) Severability; Blue Pencil. The invalidity or nonenforceability of any
provision of this Section 7 or any of the terms of the Restrictive Covenant
Agreements in any respect shall not affect the validity or enforceability of the
other provisions of this Section 7 or any of the terms of the Restrictive
Covenant Agreements in any other respect, or of any other provision of this
Agreement. In the event that any provision of this Section 7 or any of the terms
of the Restrictive Covenant Agreements shall be held invalid, illegal or
unenforceable (whether in whole or in part) by a court of competent
jurisdiction, such provision shall be deemed modified to the extent, but only to
the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions (and part of such provision, as the case may be) shall not
be affected thereby; provided, however, that if any provision of the Restrictive
Covenant Agreements is finally held to be invalid, illegal or unenforceable
because it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder.

8. Rights as a Stockholder. The Participant shall not be deemed for any purpose,
nor have any of the rights or privileges of, a stockholder of the Company in
respect of any Shares underlying the RSUs unless, until and to the extent that
(i) the Company shall have issued and delivered to the Participant the Shares
underlying the vested RSUs and (ii) the Participant’s name shall have been
entered as a stockholder of record with respect to such Shares on the books of
the Company. The Company shall cause the actions described in clauses (i) and
(ii) of the preceding sentence to occur promptly following settlement as
contemplated by this Agreement, subject to compliance with applicable laws.

9. Compliance with Legal Requirements. The granting and settlement of the RSUs,
and any other obligations of the Company under this Agreement, shall be subject
to all applicable Federal, provincial, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Committee shall have the right to impose such restrictions
on the RSUs as it deems reasonably necessary or advisable under applicable
Federal securities laws, the rules and regulations of any stock exchange or
market upon which Shares are then listed or traded, and/or any blue sky or state
securities laws applicable to such Shares. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant. The Participant agrees to
take all steps the Committee or the Company determines are reasonably necessary
to comply with all applicable provisions of Federal and state securities law in
exercising his or her rights under this Agreement.

 

 

5



--------------------------------------------------------------------------------

10. Clawback. The RSUs and/or the Shares acquired upon settlement of the RSUs
shall be subject (including on a retroactive basis) to clawback, forfeiture or
similar requirements (and such requirements shall be deemed incorporated by
reference into this Agreement) to the extent required by applicable law
(including, without limitation, Section 304 of the Sarbanes-Oxley Act and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act);
provided that such requirement is in effect at the relevant time, and/or the
rules and regulations of any applicable securities exchange or inter-dealer
quotation system on which the Shares may be listed or quoted, or if so required
pursuant to a written policy adopted by the Company.

11. Miscellaneous.

(a) Transferability. The RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered (a “Transfer”) by the Participant
other than by will or by the laws of descent and distribution, to the
Participant’s family members, a trust or entity established by the Participant
for estate planning purposes, a charitable organization designated by the
Participant, pursuant to a qualified domestic relations order or as otherwise
permitted under the Plan; provided, that in case of any such permitted transfer,
(i) the vesting, forfeiture and clawback provisions shall continue to relate to
the Participant’s Service Relationship and any termination thereof, (ii) the
restrictive covenant or other obligations herein shall continue to be performed
personally by the Participant and (iii) such transfer shall be subject to such
advance notice and other rules and requirements as determined by the Committee
in its sole discretion. Any attempted Transfer of the RSUs contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the RSUs, shall be null and void and without effect.

(b) Amendment. The Committee at any time, and from time to time, may amend the
terms of this Agreement; provided, however, that the rights of the Participant
shall not be materially and adversely affected without the Participant’s written
consent.

(c) Waiver. Any right of the Company contained in this Agreement may be waived
in writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(d) Section 409A. The RSUs are intended to be exempt from, or compliant with,
Section 409A of the Code and shall be interpreted accordingly. Notwithstanding
the foregoing or any provision of the Plan or this Agreement, if any provision
of the Plan or this Agreement contravenes Section 409A of the Code or could
cause the Participant to incur any tax, interest or penalties under Section 409A
of the Code, the Committee may, in its sole reasonable discretion and with the
Participant’s consent, modify such provision to (i) comply with, or avoid being
subject to, Section 409A of the Code, or to avoid the incurrence of taxes,
interest and penalties

 

6



--------------------------------------------------------------------------------

under Section 409A of the Code, and (ii) maintain, to the maximum extent
practicable, the original intent and economic benefit to the Participant of the
applicable provision without materially increasing the cost to the Company or
contravening the provisions of Section 409A of the Code. This Section 11(d) does
not create an obligation on the part of the Company to modify the Plan or this
Agreement and does not guarantee that the RSUs or the Shares underlying the RSUs
will not be subject to interest and penalties under Section 409A of the Code.
Notwithstanding anything to the contrary in the Plan or this Agreement, to the
extent that the Participant is a “specified employee” (within the meaning of the
Committee’s established methodology for determining “specified employees” for
purposes of Section 409A of the Code), payment or distribution of any amounts
with respect to the RSUs that are subject to Section 409A of the Code will be
made as soon as practicable following the first business day of the seventh
month following the Participant’s “separation from service” (within the meaning
of Section 409A of the Code) from the Company and its Affiliates, or, if
earlier, the date of the Participant’s death.

(e) General Assets. All amounts credited in respect of the RSUs to the
book-entry account under this Agreement shall continue for all purposes to be
part of the general assets of the Company. The Participant’s interest in such
account shall make the Participant only a general, unsecured creditor of the
Company.

(f) Notices. All notices, requests, consents and other communications to be
given hereunder to any party shall be deemed to be sufficient if contained in a
written instrument and shall be deemed to have been duly given when delivered in
person, by telecopy, by nationally recognized overnight courier, or by
first-class registered or certified mail, postage prepaid, addressed to such
party at the address set forth below or such other address as may hereafter be
designated in writing by the addressee to the addresser:

(i) if to the Company, to:

MediaAlpha, Inc.

700 South Flower Street

Suite 640

Los Angeles, CA 90017

Facsimile: (___) ___-____

Attention: General Counsel

(ii) if to the Participant, to the Participant’s home address on file with the
Company.

All such notices, requests, consents and other communications shall be deemed to
have been delivered in the case of personal delivery or delivery by telecopy, on
the date of such delivery, in the case of nationally recognized overnight
courier, on the next business day, and in the case of mailing, on the third
business day following such mailing if sent by certified mail, return receipt
requested.

 

 

7



--------------------------------------------------------------------------------

(g) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(h) No Rights to Employment or Continued Service. Nothing contained in this
Agreement shall be construed as giving the Participant any right to be retained,
in any position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the rights of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.

(i) Fractional Shares. In lieu of issuing a fraction of a Share resulting from
an adjustment of the RSUs pursuant to Section 4(b) of the Plan or otherwise, the
Company shall be entitled to pay to the Participant a cash amount equal to the
Fair Market Value of such fractional share.

(j) Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no beneficiary
is designated, if the designation is ineffective, or if the beneficiary dies
before the balance of a Participant’s benefit is paid, the balance shall be paid
to the Participant’s estate. Notwithstanding the foregoing, however, a
Participant’s beneficiary shall be determined under applicable state law if such
state law does not recognize beneficiary designations under Awards of this type
and is not preempted by laws which recognize the provisions of this
Section 11(j).

(k) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

(l) Entire Agreement. This Agreement, the Plan and the Restrictive Covenant
Agreements contain the entire agreement and understanding of the parties hereto
with respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto.

(m) Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.

(n) Consent to Jurisdiction; Waiver of Jury Trial. The Participant and the
Company (on behalf of itself and its Affiliates) each consents to jurisdiction
in a Delaware state or a Federal court sitting in Wilmington, Delaware, and each
waives any other requirement (whether imposed by statute, rule of court or
otherwise) with respect to personal jurisdiction or service of process and
waives any objection to jurisdiction based on improper venue or improper
jurisdiction. The Participant and the Company (on behalf of itself and its
Affiliates) each irrevocably and unconditionally agrees (i) that, to the extent
such party is not otherwise subject to service of process in the State of
Delaware, it will appoint (and maintain an agreement with

 

8



--------------------------------------------------------------------------------

respect to) an agent in the State of Delaware as such party’s agent for
acceptance of legal process and notify the other parties hereto of the name and
address of said agent, (ii) that service of process may also be made on such
party in accordance with Section 11(f), and (iii) that service made pursuant to
clause (i) or (ii) above shall, to the fullest extent permitted by applicable
law, have the same legal force and effect as if served upon such party
personally within the State of Delaware. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY, IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THE PLAN OR THIS AGREEMENT.

(o) Headings; Interpretations. The headings of the Sections hereof are provided
for convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement. Pronouns and
other words of gender shall be read as gender-neutral. Words importing the
plural shall include the singular and the singular shall include the plural.

(p) Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (.pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.

[Signature Page to Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first written above.

 

MEDIAALPHA, INC.

 

By:  

 

  Name:   Title:

 

[Participant Name]